Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Gerald Murphy on 17 February 2022.
The claims have been amended as follows:

155. (Currently Amended) A fusion protein, comprising a polypeptide, wherein the polypeptide consists of a fragment of an invariant chain which is operably linked to an antigenic sequence, and wherein the fragment of invariant chain consists of: 
(a) a portion of residues 17-97 of SEQ ID NO: 1, wherein the portion must have at least 5 contiguous residues from residues 77-92 of SEQ ID NO: 1;
(b) a sequence of 80 residues or fewer and at least 5 contiguous residues of the sequence share at least 80% identity with at least 5 contiguous residues from residues 77-92 of SEQ ID NO: 1;
(c) residues 1-97 of SEQ ID NO: 1;
(d) 91 to 103 residues and shares at least 95% identity with residues 1-97 of SEQ ID NO: 1;
(e) residues 17-97 of SEQ ID NO: 1;

(g) residues 1-92 of SEQ ID NO: 1;
(h) 88 to 96 residues and shares at least 95% identity with residues 1-92 of SEQ ID NO: 1;
(i) residues 17-92 of SEQ ID NO: 1; or
(j) 71 to 79 residues and shares at least 95% identity with residues 17-92 of SEQ ID NO: 1.

156. (Currently Amended) A polynucleotide encoding a fusion protein, which comprises a polypeptide, wherein the polypeptide consists of a fragment of an invariant chain which is operably linked to an antigenic sequence, and wherein the fragment of invariant chain consists of: 
(a) a portion of residues 17-97 of SEQ ID NO: 1, wherein the portion must have at least 5 contiguous residues from residues 77-92 of SEQ ID NO: 1;
(b) a sequence of 80 residues or fewer and at least 5 contiguous residues of the sequence share at least 80% identity with at least 5 contiguous residues from residues 77-92 of SEQ ID NO: 1;
(c) residues 1-97 of SEQ ID NO: 1;
(d) 91 to 103 residues and shares at least 95% identity with residues 1-97 of SEQ ID NO: 1;
(e) residues 17-97 of SEQ ID NO: 1;
(f) 76 to 84 residues and shares at least 95% identity with residues 17-97 of SEQ ID NO: 1;
(g) residues 1-92 of SEQ ID NO: 1;
(h) 88 to 96 residues and shares at least 95% identity with residues 1-92 of SEQ ID NO: 1;
(i) residues 17-92 of SEQ ID NO: 1; or
(j) 71 to 79 residues and shares at least 95% identity with residues 17-92 of SEQ ID NO: 1.

157. (Currently Amended) A viral vector, comprising a polynucleotide encoding a fusion protein, which comprises a polypeptide, wherein the polypeptide consists of a fragment of invariant chain which is operably linked to an antigenic sequence and wherein the fragment of invariant chain consists of: 
(a) a portion of residues 17-97 of SEQ ID NO: 1, wherein the portion must have at least 5 contiguous residues from residues 77-92 of SEQ ID NO: 1;
(b) a sequence of 80 residues or fewer and at least 5 contiguous residues of the sequence share at least 80% identity with at least 5 contiguous residues from residues 77-92 of SEQ ID NO: 1;
(c) residues 1-97 of SEQ ID NO: 1;
(d) 91 to 103 residues and shares at least 95% identity with residues 1-97 of SEQ ID NO: 1;
(e) residues 17-97 of SEQ ID NO: 1;
(f) 76 to 84 residues and shares at least 95% identity with residues 17-97 of SEQ ID NO: 1;
(g) residues 1-92 of SEQ ID NO: 1;
(h) 88 to 96 residues and shares at least 95% identity with residues 1-92 of SEQ ID NO: 1;
(i) residues 17-92 of SEQ ID NO: 1; or
(j) 71 to 79 residues and shares at least 95% identity with residues 17-92 of SEQ ID NO: 1.

158. (Currently Amended) The viral vector according to claim 157, wherein the fragment of invariant chain consists of a portion of residues 17-97 of SEQ ID NO: 1, wherein the portion must have at least 5 contiguous residues from residues 77-92 of SEQ ID NO: 1.

Currently Amended) The viral vector according to claim 158, wherein the portion must have at least 8 contiguous residues from residues 77-92 of SEQ ID NO: 1.

160. (Currently Amended) The viral vector according to claim 159, wherein the portion must have at least 12 contiguous residues from residues 77-92 of SEQ ID NO: 1.

161. (Currently Amended) The viral vector according to claim 157, wherein the fragment of invariant chain consists of a sequence of 80 residues or fewer and at least 5 contiguous residues of the sequence share at least 80% identity with at least 5 contiguous residues from residues 77-92 of SEQ ID NO: 1.

162. (Currently Amended) The viral vector according claim 161, wherein the fragment of invariant chain consists of a sequence of 80 residues or fewer and at least 5 contiguous residues of the sequence are from residues 77-92 of SEQ ID NO: 1.

163. (Currently Amended) The viral vector according to claim 157, wherein the fragment of invariant chain must have at least 7 contiguous residues which share at least 80% identity with at least 7 contiguous residues from residues 77-92 of SEQ ID NO: 1.

164. (Currently Amended) The viral vector according to claim 163, wherein the fragment of invariant chain must have at least 7 contiguous residues which share at least 90% identity with at least 7 contiguous residues from residues 77-92 of SEQ ID NO: 1.

Currently Amended) The viral vector according to claim 164, wherein the fragment of invariant chain must have at least 7 contiguous residues 

166. (Currently Amended) The viral vector according to claim 157, wherein the fragment of invariant chain must have at least 9 contiguous residues which share at least 80% identity with at least 9 contiguous residues from residues 77-92 of SEQ ID NO: 1.

167. (Currently Amended) The viral vector according to claim 166, wherein the fragment of invariant chain must have at least 9 contiguous residues which share at least 90% identity with at least 9 contiguous residues from residues 77-92 of SEQ ID NO: 1.

168. (Currently Amended) The viral vector according to claim 167, wherein the fragment of invariant chain must have at least 9 contiguous residues 

169. (Currently Amended) The fusion protein according to claim 155, wherein the polypeptide consists of a fragment of invariant chain which is operably linked to an antigenic sequence, and wherein the fragment of invariant chain consists of: 
(a) a portion of residues 17-97 of SEQ ID NO: 1, wherein the portion  must have at least 10 contiguous residues from residues 67-92 of SEQ ID NO: 1;
(b) a sequence of 80 residues or fewer and at least 10 contiguous residues of the sequence share at least 80% identity with at least 10 contiguous residues from residues 67-92 of SEQ ID NO: 1;
(c) residues 1-97 of SEQ ID NO: 1;

(e) residues 17-97 of SEQ ID NO: 1;
(f) 76 to 84 residues and shares at least 95% identity with residues 17-97 of SEQ ID NO: 1;
(g) residues 1-92 of SEQ ID NO: 1;
(h) 88 to 96 residues and shares at least 95% identity with residues 1-92 of SEQ ID NO: 1;
(i) residues 17-92 of SEQ ID NO: 1; or
(j) 71 to 79 residues and shares at least 95% identity with residues 17-92 of SEQ ID NO: 1.

170. (Currently Amended) The polynucleotide according to claim 156, wherein the polypeptide consists of a fragment of invariant chain which is operably linked to an antigenic sequence, and wherein the fragment of invariant chain consists of: 
(a) a portion of residues 17-97 of SEQ ID NO: 1, wherein the portion must have at least 10 contiguous residues from residues 67-92 of SEQ ID NO: 1;
(b) a sequence of 80 residues or fewer and at least 10 contiguous residues of the sequence share at least 80% identity with at least 10 contiguous residues from residues 67-92 of SEQ ID NO: 1;
(c) residues 1-97 of SEQ ID NO: 1;
(d) 91 to 103 residues and shares at least 95% identity with residues 1-97 of SEQ ID NO: 1;
(e) residues 17-97 of SEQ ID NO: 1;
(f) 76 to 84 residues and shares at least 95% identity with residues 17-97 of SEQ ID NO: 1;
(g) residues 1-92 of SEQ ID NO: 1;
(h) 88 to 96 residues and shares at least 95% identity with residues 1-92 of SEQ ID NO: 1;
(i) residues 17-92 of SEQ ID NO: 1; or


171. (Currently Amended) The viral vector according to claim 157, wherein the polypeptide consists of a fragment of invariant chain which is operably linked to an antigenic sequence, and wherein the fragment of invariant chain consists of: 
(a) a portion of residues 17-97 of SEQ ID NO: 1, wherein the portion must have at least 10 contiguous residues from residues 67-92 of SEQ ID NO: 1;
(b) a sequence of 80 residues or fewer and at least 10 contiguous residues of the sequence share at least 80% identity with at least 10 contiguous residues from residues 67-92 of SEQ ID NO: 1;
(c) residues 1-97 of SEQ ID NO: 1;
(d) 91 to 103 residues and shares at least 95% identity with residues 1-97 of SEQ ID NO: 1;
(e) residues 17-97 of SEQ ID NO: 1;
(f) 76 to 84 residues and shares at least 95% identity with residues 17-97 of SEQ ID NO: 1;
(g) residues 1-92 of SEQ ID NO: 1;
(h) 88 to 96 residues and shares at least 95% identity with residues 1-92 of SEQ ID NO: 1;
(i) residues 17-92 of SEQ ID NO: 1; or
(j) 71 to 79 residues and shares at least 95% identity with residues 17-92 of SEQ ID NO: 1.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prosecution history provides evidence for allowability.  The examiner has searched for the sequences recited in the current claims.  The examiner was not able to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 155-172 are allowed.

Examiner Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Long whose telephone number is 571-272-9048.  The examiner can normally be reached on Monday-Friday; 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic, can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SCOTT LONG/
Primary Examiner, Art Unit 1633